Citation Nr: 1534032	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-30 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for migraine headaches, to include as due to Persian Gulf War illness.  

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2005 and from July 2008 to July 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied, in pertinent part, service connection for sinusitis.  In May 2012, the RO denied service connection for migraine headaches.  The Board is required to consider the question of whether new and material evidence has been received to reopen the claim without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001), Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In June 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the RO in Muskogee, Oklahoma.  A transcript of this hearing has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for migraine headaches was denied in December 2009, which the Veteran did not timely appeal.  

2.  Evidence received since the December 2009 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claim of entitlement to service connection for migraine headaches.  

3.  Migraine headaches were diagnosed within a year of the Veteran's discharge from service, and the medical evidence suggests that such headaches manifested to a compensable level within a year after his date of separation from military service.  


CONCLUSIONS OF LAW

1.  The December 2009 rating decision that denied the Veteran's claim of entitlement to service connection for migraine headaches is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for migraine headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria establishing entitlement to service connection for migraine headaches have been met. 38 U.S.C.A. §§ 1110, 1131, 1112 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).
As the Board's decision to reopen and grant the claim for service connection for migraine headaches is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

New and Material Evidence

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for migraine headaches.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
  
The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In a December 2009 rating decision, the RO denied the claim of entitlement to service connection for migraine headaches.  The Veteran was advised of his appellate rights in a letter accompanying the decision.  The RO found that there is no evidence of migraine headaches while on active duty and found that service connection must be denied because this condition neither occurred in nor was caused by service.  The Veteran did not timely appeal this decision and it became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In April 2011, the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for migraine headaches.

In this case, the following evidence has been added to the record since the December 2009 rating decision:  VA treatment records dated through April 2012, the Veteran's June 2015 hearing testimony, and an April 2012 VA examination report.  Medical treatment records from the Oklahoma VA Medical Center (VAMC)/Lawton/Ft. Sill OPC dated in May 2010 show that the Veteran complained of a past medical history (PMH) of headaches over the last eight months, with visual aura lasting a couple minutes.  The examiner provided a diagnosis of migraine headaches.   An October 2010 follow-up consultation noted that the Veteran would start headache and migraine medication and the examiner provided a diagnosis of "migraine, unspecified, without mention of intractable migraine."  The April 2012 VA examination report shows that the Veteran reported that he experienced migraine headaches twice a week.  He experienced nausea and vomiting and he was sensitive to light and sound.  He took Motrin and Sumatriptan.  The examiner found that the Veteran had characteristic prostrating attacks of migraine headache pain which occurred more than once per month.  

The Board finds that the VA treatment records and VA examination report are new in that they were not previously submitted.  This evidence is also material because it directly relates to the theory of entitlement to service connection based on continuity of symptomatology, and when considered with the previous evidence of record, directly relates to the theory of entitlement to service connection based on the presumption of service connection of a chronic disease.  Accordingly, the claim is reopened. 

Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or  disease, and (3) a causal relationship, or link, between the current disability and in-service disease or injury (i.e., the nexus requirement).  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include organic diseases of the nervous system, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that a July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran provided sworn testimony at the June 2015 Board hearing that he did not go to sick call for his migraine headaches but he did experience such headaches in service.  The Veteran was discharged from his last period of service in July 2009.  Thereafter, he underwent a VA examination in October 2009.  The Veteran reported to the VA examiner that his condition had existed since May 2009.  He reported that when the headaches occurred he was able to go to work but required medications.  He experienced headaches on the average of one time per day and they lasted for two hours.  The VA examiner diagnosed migraine headaches for which the Veteran took Motrin and Tylenol over the counter.  VA treatment records dated in 2010 show the Veteran continued to be seen for migraine headaches.  Also, as noted above, the April 2012 VA examination report shows that the Veteran reported that he experienced migraine headaches twice a week.  He experienced nausea and vomiting and he was sensitive to light and sound.  He took Motrin and Sumatriptan.  The examiner found that the Veteran had characteristic prostrating attacks of migraine headache pain which occurred more than once per month.  

Thus, the medical evidence of record shows that the Veteran was diagnosed with migraine headaches within a year of his discharge from service. While not bound by Compensation Service Bulletins, the Board recognizes that a July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system.  The VA examiner found that the Veteran had characteristic prostrating attacks of migraine headache pain which occurred more than once per month.  Thus, the evidence suggests that the Veteran's migraine headaches manifested to a compensable level within a year after his date of separation from military service.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  Accordingly, service connection for migraine headaches is warranted.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for migraine headaches, and the appeal is granted.

Service connection for migraine headaches is granted.


REMAND

The Veteran contends that he experienced sinus problems that are related to service, to include exposure to burning pits while serving in Iraq. 

At the June 2015 Board hearing, the Veteran testified that he had sinusitis episodes while in service and since service, although he was never treated for sinusitis in service.  The Veteran reported that he was exposed to burn pits near his sleeping quarters and the supply warehouse where he worked.  The Veteran reported that since service, he received treatment from Fort Sill beginning in 2009 for his sinusitis condition to include receiving injections.

The Board finds that the claim should be remanded to obtain outstanding VA treatment records and to afford the Veteran a VA examination and opinion. 

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Lawton/Ft. Sill OPC dated from July 2009 to May 2010.  

2.  Thereafter, schedule the Veteran for a VA examination by a qualified examiner to determine whether the Veteran's sinusitis is related to service.  The file must be made available to and be reviewed by the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sinusitis had its onset in or is otherwise related to his active military service.  In so opining, the examiner is asked to do the following:  (1) consider the Veteran's contention that exposure to burn pits during his service in Southwest Asia triggered the onset of his sinusitis; and (2) assume for purposes of this opinion that the Veteran experienced symptoms of what he believes were due to sinusitis in service and address the likelihood that his current sinusitis represents a continuing disease process of such symptoms experienced in service OR is it separate and distinct and related to post-service events. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


